         Case 1:19-cr-00018-ABJ Document 93 Filed 05/03/19 Page 1 of 13



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA

            v.
                                                         Crim. No. 19-CR-00018 (ABJ)
 ROGER J. STONE, JR.,

                 Defendant.


     GOVERNMENT’S OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
      PURSUANT TO FEDERAL RULE OF CRIMINAL PROCEDURE 12(b)(3)

       The United States of America, by and through Jessie Liu, United States Attorney for the

District of Columbia, respectfully opposes defendant Roger Stone’s motion to dismiss the

Indictment pursuant to Federal Rule of Criminal Procedure 12(b)(3)(B). Doc. 72. Stone’s motion

fails to establish a defect in the Indictment. The government can prosecute obstruction of

congressional proceedings, false statements, and witness tampering without a formal congressional

referral. The Indictment properly alleges that Stone’s false statements were material. And the

Indictment’s allegations of concealing evidence—by both lying about the existence of such

evidence and not turning it over—validly state an offense.

                                         STATEMENT

       On January 6, 2017, the U.S. Intelligence Community (“USIC”) released an assessment

entitled “Assessing Russian Activities and Intentions in Recent US Elections.”                  See

https://www.dni.gov/files/documents/ICA_2017_01.pdf (the “ICA”). Among other things, the

USIC assessed that “Russian efforts to influence the 2016 US presidential election represent the

most recent expression of Moscow’s longstanding desire to undermine the US-led liberal

democratic order, but these activities demonstrated a significant escalation in directness, level of


                                                 1
          Case 1:19-cr-00018-ABJ Document 93 Filed 05/03/19 Page 2 of 13



activity, and scope of effort compared to previous operations.” ICA ii. “Russia, like its Soviet

predecessor,” the ICA continued, “has a history of conducting covert influence campaigns focused

on US presidential elections that have used intelligence officers and agents and press placements

to disparage candidates perceived as hostile to the Kremlin.” Id.

       Shortly thereafter, the U.S. House of Representatives Permanent Select Committee on

Intelligence (“HPSCI”), the U.S. Senate Select Committee on Intelligence (“SSCI”), and the

Federal Bureau of Investigation (“FBI”) opened or announced investigations into Russian

interference in the 2016 U.S. presidential election. On January 25, 2017, the HPSCI Chairman

and Ranking Member released a statement announcing that the Committee had been undertaking

an inquiry of the underlying intelligence used to draft the USIC assessment. The statement

reported that the scope of the Committee’s inquiry included “Russian cyber activity and other

‘active measures’ directed against the U.S. and its allies; [c]ounterintelligence concerns related to

Russia and the 2016 U.S. election, including any intelligence regarding links between Russia and

individuals associated with political campaigns; [t]he United States Government response to these

Russian active measures and any impact they may have on intelligence relationships and traditional

alliances; and [p]ossible leaks of classified information related to the Intelligence Community’s

assessments of these matters.” Joint Statement on Progress of Bipartisan HPSCI Inquiry into

Russian        Active        Measures         (Jan.       25,       2017),        available        at

https://intelligence.house.gov/news/documentsingle.aspx?DocumentID=211.

       As part of this inquiry, in May 2017, HPSCI sent a letter requesting that Stone voluntarily

appear and produce any records that “reasonably could lead to the discovery of any facts within

the investigation’s publicly-announced parameters.” Doc. 1 ¶ 19. On May 22, 2017, Stone caused

a letter to be submitted to HPSCI stating that he had “no documents, records, or electronically



                                                 2
         Case 1:19-cr-00018-ABJ Document 93 Filed 05/03/19 Page 3 of 13



stored information…that reasonably could lead to the discovery of any facts within the

investigation’s publicly-announced parameters.” Id.

       On September 26, 2017, Stone testified before HPSCI in a closed session. The day before

testifying, the defendant publicly released his opening statement. See Alex Pfeiffer, Stone

Releases His Opening Statement Before House Intel Committee Appearance, The Daily Caller,

Sept. 25, 2017, available at https://dailycaller.com/2017/09/25/stone-releases-his-opening-

statement-before-house-intel-committee-appearance/.       In his opening remarks, Stone stated,

“These hearings are largely based on a yet unproved allegation that the Russian state is responsible

for the hacking of the DNC and John Podesta and the transfer of that information to WikiLeaks.”

Id. at 8. Immediately following his HPSCI testimony, Stone held a public news conference, stating

that the failure to publicly release his transcript was “extraordinarily unfair.” Roger Stone: I

Believe DNC Hack Was an ‘Inside Job,’ Fox News Insider, Sept. 26, 2017, available at

https://insider.foxnews.com/2017/09/26/roger-stone-testimony-congress-russian-meddling-

election-dnc-hack. In the same interview, Stone described concerns regarding the veracity of his

testimony, stating, “I don’t think that members of the committee buy some of my claims, but they

have no evidence to the contrary.” Interview with Roger Stone (Sept. 26, 2017), available at

http://www.cnn.com/TRANSCRIPTS/1709/26/ip.02.html.

       On December 20, 2018, in response to a request from the Department of Justice, the

Chairman and Ranking Member of HPSCI transmitted the transcript of Stone’s September 26,

2017 testimony. In their transmittal letter, the Chairman and Ranking Member wrote that they




                                                 3
         Case 1:19-cr-00018-ABJ Document 93 Filed 05/03/19 Page 4 of 13



provided these materials “to the Department of Justice with no restrictions on use by the SCO or

other components of the Department of Justice.” Exh. A.

       On January 24, 2019, the grand jury returned a seven-count indictment charging Stone with

obstruction of a proceeding, making false statements, and witness tampering. The Indictment

alleges that Stone obstructed the HPSCI, SSCI, and FBI investigations into Russian interference

in the 2016 U.S. presidential election. Doc. ¶ 7. In particular, the Indictment alleges that Stone

made multiple false statements in testimony before HPSCI on September 26, 2017, and in

subsequent correspondence with HPSCI regarding his communications with and about an

organization identified in the indictment as Organization 1. Id. ¶¶ 19-35. The Indictment alleges

that Stone’s testimony included multiple false statements that he was not in possession of

documents that he did, in fact, possess. Id. ¶¶ 22-23, 31-33. The Indictment further alleges that,

in an effort to conceal his false statements to HPSCI, Stone repeatedly urged another witness,

identified as Person 2, to testify falsely, or to say that he could not remember the relevant events,

or to invoke his Fifth Amendment right against self-incrimination. Id. ¶¶ 36-39. Count One

charges Stone with obstructing the HPSCI investigation in violation of 18 U.S.C. § 1505. Counts

Two through Six charge Stone with making false statements to HPSCI in violation of 18 U.S.C.

§ 1001(a)(2). Count Seven charges Stone with witness tampering in violation of 18 U.S.C.

§ 1512(b)(1).

                                          ARGUMENT

I.     The Indictment Validly States The Charged Conduct And Stone’s Arguments About
       Congressional Referral Lack Merit.

       Stone observes that Congress did not refer the charged conduct to the Department of Justice

for prosecution and suggests that, as a result, the Indictment fails to state an offense. Doc. 72,

at 1-4. Stone’s theory is not clear, but he appears to argue that the absence of a formal referral


                                                 4
         Case 1:19-cr-00018-ABJ Document 93 Filed 05/03/19 Page 5 of 13



bears on the materiality of the false statements made to HPSCI. Stone also makes passing

allegations of wrongdoing by members of Congress. Stone’s arguments lack merit.

       A.      The Executive Branch May Prosecute Crimes Against Congress Without A
               Formal Referral.

       As a threshold matter, absent an express statutory requirement, congressional referral is

not a prerequisite to the government’s prosecution of crimes that were aimed at congressional

proceedings. As the government argues in its response to Stone’s other motion to dismiss, “the

Executive Branch has exclusive authority . . . to decide whether to prosecute a case,” United States

v. Nixon, 418 U.S. 683, 693 (1974), and its “primacy in criminal charging decisions is long settled,”

United States v. Fokker Servs. B.V., 818 F.3d 733, 741 (D.C. Cir. 2016).

       None of the statutes charged here requires a referral. The statutes simply define the relevant

crimes and leave it to the Department of Justice to determine whether and when those crimes

should be prosecuted. See 18 U.S.C. §§ 1001(a)(2), 1505, 1512(b)(1); see generally 28 U.S.C. §§

503, 509, 510, 515, 516, 519, 547 (describing the Department of Justice’s role). The absence of

any statutory role for Congress stands in contrast to the provisions governing contempt of

Congress, which provide for certifications by Congress to U.S. Attorneys for prosecution. See

2 U.S.C. §§ 192, 194. In the absence of any statutory referral requirement, none exists. See Bialek

v. Mukasey, 529 F.3d 1267, 1270 (10th Cir. 2008) (holding that the Justice Department may

prosecute a violation of the Federal Election Campaign Act without a referral from the Federal

Election Commission and emphasizing that “we cannot presume that Congress has divested the

Attorney General of his prosecutorial authority absent ‘a clear and unambiguous expression of

legislative will’”) (quoting United States v. Morgan, 222 U.S. 274, 281 (1911)).




                                                 5
         Case 1:19-cr-00018-ABJ Document 93 Filed 05/03/19 Page 6 of 13



       B.      The Indictment Properly Alleges That Stone’s False Statements Were
               Material.

       Stone suggests (Doc. 72, at 3) that the absence of a formal referral from Congress may bear

on the materiality of the false statements charged. That argument is without merit.

       In evaluating a motion to dismiss an indictment, courts ask “whether the allegations, if

proven, would be sufficient to permit a jury to find that the crimes charged were committed.”

United States v. Sanford, Ltd., 859 F. Supp. 2d 102, 107 (D.D.C. 2012). In answering that question,

“the court is limited to reviewing the face of the indictment and, more specifically, the language

used to charge the crimes.” Id. (internal quotation marks and emphasis omitted). The Court

“‘assumes the truth of [the government’s] factual allegations.’” United States v. Knowles, 197

F. Supp. 3d 143, 149 (D.D.C. 2016) (quoting United States v. Ballestas, 795 F.3d 138, 149 (D.C.

Cir. 2015)), aff’d sub nom. United States v. Oral George Thompson, -- F.3d --, 2019 WL 1768931

(D.C. Cir. Apr. 23, 2019). A motion to dismiss an indictment “is not a permissible vehicle for

addressing the sufficiency of the government’s evidence.” United States v. Huet, 665 F.3d 588,

595 (3d Cir. 2012) (internal quotation marks omitted).

       The indictment alleges that Stone’s false statements to HPSCI were material. Doc. 1 ¶ 43.

Although not necessary to a valid indictment, it also alleges various facts that, if proven, would

establish materiality. For example, the Indictment alleges that HPSCI’s investigation into Russian

interference in the 2016 presidential election included investigating Stone’s previous claims of

contact with Organization 1, which had publicly disseminated thousands of documents stolen from

the Democratic National Committee and the personal email account of the chairman of a U.S.

presidential campaign. Doc. 1 ¶¶ 3, 6-7. The Indictment then alleges several false statements

made by Stone, including false statements about the nature of his communications with and about

Organization 1. Id. ¶¶ 25-28, 29-30, 35. The Indictment also alleges that Stone made false


                                                6
          Case 1:19-cr-00018-ABJ Document 93 Filed 05/03/19 Page 7 of 13



statements about his “possession of documents pertinent to HPSCI’s investigation” and that by

doing so he “avoided providing a basis for HPSCI to subpoena records in his possession” that

could have shed light on his false and misleading testimony. Id. ¶¶ 21, 24. The Indictment further

alleges that Stone lied about the existence of written communications with the person whom he

claimed was his intermediary to Organization 1. Id. ¶¶ 31-34. The Indictment alleges that those

lies were material because the documents that Stone falsely claimed did not exist were significant

to the investigation. Id. ¶ 34.

        Notwithstanding these specific and detailed allegations, Stone contends that the Indictment

should be dismissed because “[w]ithout a referral” or “any witness in the Committee room when

[he] testified, no one testified before the Grand Jury that [his] testimony was material to the House

Committee’s investigation.” Doc. 72, at 3. That argument misunderstands the well-established

rule that “an indictment, ‘fair upon its face,’ and returned by a ‘properly constituted grand jury,’

conclusively determines the existence of probable cause.” Gerstein v. Pugh, 420 U.S. 103, 117

n.19 (1975) (quoting Ex parte United States, 287 U.S. 241, 250 (1932)). Accordingly, there is no

“authority for looking into and revising the judgment of the grand jury upon the evidence, for the

purpose of determining whether or not the” grand jury’s “finding” of probable cause “was founded

upon sufficient proof.” Costello v. United States, 350 U.S. 359, 362 (1956). In other words, “[t]he

grand jury gets to say—without any review, oversight, or second-guessing—whether probable

cause exists to think that a person committed a crime.” Kaley v. United States, 571 U.S. 320, 328

(2014). Under these precedents, Stone is not permitted to challenge the grand jury’s finding that

there is probable cause to believe that his false statements to HPSCI were material.

        Stone’s argument also misunderstands the standard for establishing materiality.

Information is material if it has “a natural tendency to influence, or is capable of influencing, either



                                                   7
         Case 1:19-cr-00018-ABJ Document 93 Filed 05/03/19 Page 8 of 13



a discrete decision or any other function of the agency to which it was addressed.” United States

v. Moore, 612 F.3d 698, 701 (D.C. Cir. 2010); accord United States v. Gaudin, 515 U.S. 506, 509

(1995). This is judged not just by the direct effect of the statement itself but also by reference to

the possibility of further investigation. See United States v. Hansen, 772 F.2d 940, 949 (D.C. Cir.

1985).   The well-settled materiality standard serves to ensure that the prohibition on false

statements does not “embrace trivial falsehoods.” United States v. Elashyi, 554 F.3d 480, 497 (5th

Cir. 2008); see United States v. White, 270 F.3d 356, 365 (6th Cir. 2001) (“‘[M]ateriality’ is a

fairly low bar . . . [T]he government must present at least some evidence showing how the false

statement in question was capable of influencing federal functioning.”). Thus, “the relevant

question is not whether, in fact, the relevant body relied upon the false information” but “merely

whether that information had the capacity to influence the relevant decisionmaker.” United States

v. Cisneros, 26 F. Supp. 2d 24, 40 (D.D.C. 1998) (collecting cases); see Moore, 612 F.3d at 701;

Hansen, 772 F.2d at 949. And “[i]t has never been the test of materiality that the misrepresentation

or concealment would more likely than not have produced an erroneous decision, or even that it

would more likely than not have triggered an investigation.” Kungys v. United States, 485 U.S.

759, 771 (1988) (emphasis omitted); see, e.g., United States v. Boffil-Rivera, 607 F.3d 736, 740,

741-742 (11th Cir. 2010) (“The false statement must simply have the capacity to impair or pervert

the functioning of a government agency. The statement does not have to be relied upon and can be

material even if it is ignored and never read.”) (citation omitted); United States v. Turner, 551 F.3d

657, 661-664 (7th Cir. 2008) (statements were material because they “were aimed at misdirecting

the agents” and would have had a natural tendency to influence an investigation “in the ordinary

course”). Materiality is ultimately a question for a jury that requires applying this legal definition

to the relevant facts. See Gaudin, 515 U.S. at 512.



                                                  8
          Case 1:19-cr-00018-ABJ Document 93 Filed 05/03/19 Page 9 of 13



        Stone is therefore simply wrong to assert that the government’s proof of materiality is

lacking because no member of Congress was interviewed and no witness testified before the grand

jury “about the materiality of the investigation in Congress.” Doc. 72, at 4. Stone’s false and

misleading statements were material so long as they had the “capacity to influence” the HPSCI

investigation, regardless of whether any member of the Committee actually “relied upon the false

information.” Cisneros, 26 F. Supp. 2d at 40. In this case, the indictment alleges, and the evidence

at trial will prove, that the defendant’s false statements were material because they directly

concerned a central area of investigation and foreclosed other possible avenues of investigation by

the Committee. See, e.g., Doc. 1 ¶¶ 24, 34. In addition, the Committee’s inquiry culminated in

the publication of a report. That report includes false information that Stone provided in his

testimony. These allegations, and the evidence supporting them, are more than sufficient to

establish that the defendant’s false and misleading statements were material to the HPSCI

investigation. 1

        C.         Stone’s Additional Arguments Lack Merit.

        To the extent that Stone suggests that there was some kind wrongdoing by members of

Congress or by the government, these claims lack merit and would, in any event, provide no basis

for dismissing the indictment.

        Stone suggests (Doc. 72, at 1) that the government’s investigation of his crimes before

Congress was inconsistent with prior Department practice. As an initial matter, prior Department



1
  Stone further asserts that the government is required to prove the existence of a “conspiracy to
interfere with the 2016 presidential election involving the Russian government before Stone could
be charged with lying about or obstructing an investigation into that Russian conspiracy.” Doc.
72, at 3. For the reasons set forth in the government’s opposition to Stone’s motion to compel,
that argument is without merit, and the authority cited by Stone does not support his position.



                                                 9
         Case 1:19-cr-00018-ABJ Document 93 Filed 05/03/19 Page 10 of 13



practice could provide no basis for dismissing an Indictment. See generally In re Grand Jury

Subpoena (Miller), 438 F.3d 1141, 1152-1153 (D.C. Cir. 2006); United States v. Blackley, 167

F.3d 543, 548-549 (D.C. Cir. 1999). Moreover, Stone’s factual suggestion is incorrect. The

government did not discover Stone’s crimes by “surf[ing] channels . . . and say[ing] ‘we ought to

investigate that’” witness (Doc. 72, at 1). As part of its investigation into Stone’s possible role in

events surrounding the 2016 presidential election, the Special Counsel’s Office obtained evidence

suggesting that Stone might have testified falsely before HPSCI about matters related to the

Special Counsel’s investigation as well as HPSCI’s investigation. That evidence included Stone’s

emails and text messages about Organization 1 and communications that appeared to constitute

witness tampering. The Justice Department requested and received from HPSCI the transcript of

Stone’s testimony, which was provided for use “with no restrictions.” Exh. A. The transcript

confirmed that Stone had given false testimony to HPSCI and had otherwise obstructed the HPSCI

investigation. 2

        Stone also declares that “[w]hatever made the Special Counsel’s Office aware of [his]

testimony to Congress, or more precisely, characterized it as false and drew attention to it, amounts

to a violation of the House rules because it was not formally and explicitly authorized by the

Committee.” Doc. 72, at 2. Stone provides no basis for inferring that any violation of House rules

occurred. As just discussed, Stone appears to misunderstand the process of investigating his

obstructive conduct. Indeed, Stone himself initially drew attention to his testimony by releasing

his opening statement before he even delivered it, and by holding a news conference after he


2
  To the extent that Stone posits (Doc. 72, at 4) that the Special Counsel had no authority to
investigate crimes before Congress, that argument also lacks merit for the reasons set forth in the
government’s opposition to Stone’s selective prosecution motion. In any event, as this Court has
held, challenges to the scope of the Special Counsel’s investigation are not justiciable. United
States v. Manafort, 312 F. Supp. 3d 60, 75 (D.D.C. 2018).

                                                 10
         Case 1:19-cr-00018-ABJ Document 93 Filed 05/03/19 Page 11 of 13



testified and stating that, “I don’t think that members of the committee buy some of my claims,

but they have no evidence to the contrary.” Interview with Roger Stone (Sept. 26, 2017), available

at http://www.cnn.com/TRANSCRIPTS/1709/26/ip.02.html.

       To the extent that Stone is suggesting that any violation of congressional rules by

congressional Members or staff could invalidate an indictment that was sought by the Department

of Justice and issued by a grand jury, Stone provides no support for that position, and the

government is aware of none. Stone cites Yellin v. United States, 374 U.S. 109 (1963), for the

proposition that “the rules of Congress and its committees are judicially cognizable.” Doc. 72, at

2. In Yellin, the defendant was convicted of contempt of Congress for refusing to answer questions

at a public hearing before the House Committee on Un-American Activities after he requested to

testify in executive session and a congressional staffer denied that request without the authority to

do so. 374 U.S. at 111-112. Because congressional rules required the committee to consider the

witness’s request to testify privately, the Court reversed his conviction for contempt of Congress.

Id. at 114-123. Yellin thus stands for the unremarkable proposition that an improperly-issued order

to testify cannot serve as a basis for criminal contempt. Here, by contrast, Stone’s allegations do

not call into question his legal obligations before HPSCI. And unlike Yellin, Stone seeks to

dismiss an indictment based on statements made after his testimony took place, and he provides

no indication that the allegedly improper conduct affected his obstructive acts in any way.

II.    Failing To Turn Over And Lying About The Existence of Responsive Records
       Constitutes Obstruction.

       Stone also claims (Doc. 72, at 5) that failing to provide documents that were requested by

HPSCI cannot constitute obstruction because the documents were not subpoenaed. But Stone

misunderstands the obstruction charge, which alleges that he “failed to turn over and lied about

the existence of responsive records to HPSCI’s requests about documents.” Doc. 1 ¶ 41 (emphasis

                                                 11
        Case 1:19-cr-00018-ABJ Document 93 Filed 05/03/19 Page 12 of 13



added). It is the conjunction of these two facts that establishes the elements of obstruction. Stone

lied about the existence of text messages, emails, and Facebook messages to obstruct the

Committee. In order for his obstruction to work, Stone could not have turned those same messages

over to HPSCI, because to do so would have revealed the extent of his lies. 3 In other words,

Stone’s failure to provide HPSCI with responsive records was part of his repeated efforts to

obstruct the HPSCI investigation, along with his false statements and witness tampering.

       Stone’s reliance on United States v. Safavian, 528 F.3d 957, 965 (D.C. Cir. 2008), therefore

misses the mark. In that case, the D.C. Circuit held that a defendant can be convicted of violating

18 U.S.C. § 1001 by concealing information only if the defendant had a legal duty to disclose the

information. The court concluded that the evidence supporting Safavian’s conviction did not meet

that test because Safavian had no legal duty to volunteer the information that he concealed from

an ethics advisor. 528 F.3d at 964. 4 In this case, by contrast, Stone is not charged merely with

concealing information from HPSCI in violation of Section 1001. Rather, he is charged in Count

One with violating a different statute, Section 1505, by corruptly “obstruct[ing] or imped[ing]” the

HPSCI investigation. 5 The indictment alleges that Stone committed this obstruction by, among

other things, lying to HPSCI about the existence of relevant documents and failing to provide those

documents. Thus, the issue in this case is not (as it was in Safavian) whether Stone had a legal


3
 The indictment also alleges in the same charge that Stone testified falsely and misleadingly; that
he submitted a false and misleading letter; and that he attempted to have Person 2 testify falsely.
Doc. 1 ¶ 41. At most, therefore, Stone seeks to strike the words “failed to turn over” from Count
1, not to dismiss the entire count.
4
 Safavian was also convicted of obstruction in violation of 18 U.S.C. § 1505. The D.C. Circuit
vacated that conviction on other grounds not relevant here. 528 F.3d at 965.
5
  Stone is charged with making false statements to Congress in violation of 18 U.S.C. § 1001, but
those charges are based on false statements that Stone made to the Committee under Section
1001(a)(2), not (as in Safavian) on the concealment of information from the Committee under
Section 1001(a)(1).

                                                12
         Case 1:19-cr-00018-ABJ Document 93 Filed 05/03/19 Page 13 of 13



duty to disclose information to the Committee. Rather, it is whether Stone engaged in the alleged

conduct (lying to the Committee, failing to provide relevant records, and tampering with a witness)

with the corrupt intent to obstruct or impede the Committee investigation. The indictment alleges,

and the evidence at trial will show, that he did.

                                                ***

       For the foregoing reasons, Stone’s motion to dismiss the indictment should be denied.



                                                         Respectfully submitted,

                                                         JESSIE K. LIU
                                                         U.S. Attorney for the District of Columbia

                                                         By:    /s/
                                                         Jonathan Kravis
                                                         Michael J. Marando
                                                         Assistant United States Attorneys

                                                         Adam C. Jed
                                                         Aaron S.J. Zelinsky
                                                         Special Assistant United States Attorney
                                                         555 4th Street NW
                                                         Washington, D.C. 20530




                                                    13
                                Case 1:19-cr-00018-ABJ Document 93-1 Filed 05/03/19 Page 1 of 2
Devin Nunes, California, Chairman

K. Michael Conaway, Texas
Peter T. King, New York
                                               UNCLASSIFIED//COMMITTEE SENSITIVE
Frank A. LoBiondo, New Jersey
Thomas J. Rooney, Florida                                                                                  HVC-304, The Capitol
lleana Ros-Lehtinen, Florida
Michael R. Turner, Ohio
Brad R. Wenstmp, Ohio
                                           U.S. HOUSE OF REPRESENTATIVES                                   Washington, DC 20515
                                                                                                              (202)225-4121
Chris Stewart, Utah
Rick Crawford, Arkansas                               Permanent Select Committee                                 Damon Nelson
Trey Gowdy, South Carolina
Elise M. Stefanik, New York                                 on Intelligence                                      Staff Director
Will Hurd, Texas                                                                                              Timothy S. Bergreen
                                                                                                             Minority Staff Director
Adam B. Schiff, California,
Ranking Member

James A. Himes, Connecticut
Terri A. Sewell, Alabama
Andre Carson, Indiana
Jackie Speier, California
Mike Quigley, Illinois
Eric Swalwell, California
Joaquin Castro, Texas
Denny Heck, Washington


Paul D. Ryan, Speaker of the House
Nancy Pelosi, Democratic Leader




                                                            December 20, 2018
               VIA HAND DELIVERY
              The Honorable Stephen E. Boyd
              Assistant Attorney General
              Office of Legislative Affairs
              U.S. Department of Justice
              950 Pennsylvania Avenue, N.W.
              Washington, D.C. 20530-0001
              Dear Mr. Boyd:

                      The House Permanent Select Committee on Intelligence (“the Committee”) has received
              your letter, dated December 14, 2018, requesting the Committee provide to the Special Counsel’s
              Office (SCO) a transcript of the Committee’s September 26, 2017 interview with Roger Stone;
              as well as any other written submissions and/or correspondence from Mr. Stone or his attorneys
              before and after his interview.

                    Pursuant to a Committee vote this morning authorizing release of the material to the
              Department of Justice and its components, enclosed are the following documents:

                              1. The transcript of the September 26, 2017, Executive Session Committee interview of
                                 Roger Stone;
                              2. A letter from Roger Stone’s counsel. Grant J. Smith, to Rep. K. Michael Conaway,
                                 dated September 22, 2017;
                              3. Mr. Stone’s complete original opening statement, which was submitted to the
                                 Committee by Mr. Stone’s counsel. Grant J. Smith, on September 26, 2017, and
                                 included counsel’s request to include the statement as part of the record;
                              4. Mr. Stone’s abridged opening statement for the Committee, which was submitted to
                                 the Committee by Mr. Stone’s counsel. Grant J. Smith, on September 26, 2017, and
                                 included counsel’s request to include the statement as part of the record;
                              5. A letter from Roger Stone’s counsel, Robert C. Buschel, to Rep. K. Michael
                                 Conaway, dated October 13, 2017, including all attachments; and
                              6. A letter from Roger Stone’s counsel. Grant J. Smith, to Chairman Devin Nunes, dated
                                 June 15, 2018.


                                              UNCLASSIFIED//COMMITTEE SENSITIVE
             Case 1:19-cr-00018-ABJ Document 93-1 Filed 05/03/19 Page 2 of 2
                         UNCLASSIFIED//COMMITTEE SENSITIVE


       Please be advised that production of these documents does not constitute a waiver of any
applicable privileges and, specifically, does not waive the privilege conferred by the Speech or
Debate Clause, U.S. Const, art. I, § 6, cl. 1.
       The Committee provides these materials to the Department of Justice with no restrictions
on use by the SCO or other components of the Department of Justice.
       Should you have any questions, please do not hesitate to contact Cordell Hull from the
Republican staff at (202) 226-1770 and Maher Bitar from the Democratic staff at (202) 226-
0564.


                                            Sincerely,




                Devin Nunes
                Chairman                                   Ranking Member




Enclosures




                        UNCLASSIFIED//COMMITTEE SENSITIVE
